Citation Nr: 1202088	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which found that new and material evidence had not been received to reopen the claims of entitlement to service connection for right and left knee disorders.  Jurisdiction of the claim was subsequently transferred to the Waco, Texas RO.  

It appears that in the May 2010 supplemental statement of the case (SSOC), the RO may have made a determination that new and material evidence had been received to reopen the previously denied claims, and adjudicated the merits of the underlying service connection claims.  However, despite any determination that may have been reached by the RO, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC.  Therein, the RO/AMC was directed to contact the Veteran, request he identify any sources of treatment related to his knees, and make an attempt to obtain any such treatment records.  The RO/AMC was also directed to obtain all VA records referenced in the February 2009 VA examination, to include MRI reports.  Finally, the RO/AMC was to obtain a supplemental medical opinion, and if the examiner could not respond to the Board's question without examination of the Veteran, such an examination was to be scheduled.  The record reflects that the Veteran was sent a letter in November 2010, but did not provide any specific treatment sources; that records from the 2009 VA examination were associated with the claims folder; and that a supplemental VA opinion was provided in a report dated in January 2011, in which the VA examiner also addressed the MRI findings from 2009.  The Board is satisfied that there has been substantial compliance with the remand directives set out in November 2010.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By June 2006 rating decision, the RO denied service connection for a right knee disorder and for a left knee disorder, essentially based on findings that there was no showing of any current right or left knee disability, and no showing of a link between the Veteran's in-service complaints of and treatment for knee pain and any current right or left knee disability.  The Veteran was notified of that rating decision, but did not appeal, and the June 2006 rating decision became final.

2. The additional evidence added to the record, since the RO's June 2006 rating decision, was not previously submitted to agency decisionmakers, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

3. The additional evidence added to the record since the RO's June 2006 rating decision, was not previously submitted to agency decisionmakers, and does relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and does raise a reasonable possibility of substantiating the claim for service connection for a left knee disorder.



CONCLUSIONS OF LAW

1. The June 2006 RO rating decision, which denied the Veteran's claims of entitlement to service connection for right knee and left knee disorders, is the last final disallowance of the claims.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. With regard to the right knee disorder claim, new and material evidence has not been received since the final June 2006 RO rating decision, and the claim for entitlement to service connection for a right knee disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3. With regard to the left knee disorder claim, new and material evidence has been received since the final June 2006 RO rating decision, and the claim for entitlement to service connection for a left knee disorder is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the August 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the August 2007 letter advised the Veteran of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  The Board concludes that this August 2007 letter received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Veteran has been provided several opportunities to submit information regarding any treatment he may have received for his right and/or left knee, but has not provided any specific details.  Although he indicated in his VA Form 9, dated in April 2009, that it was "incorrect that I have not sought treatment in the past 12 years", he also noted that he had "continually followed the advice and treatment methods of medical professionals seen during military service for my right and left symptoms", which suggested that the in-service treatment was the treatment he referred to.  Moreover, although a letter dated in November 2010, specifically requested him to provide any pertinent treatment records he may have as well as identifying information regarding any treatment he may have received, he failed to provide any specifics.  Thus, the Board concludes that no further development need be conducted in that regard.  With regard to a VA examination, although such examination was not necessary in light of the nature of the claim to reopen, nonetheless, VA provided him a VA examination in 2009, as well as a supplemental opinion in 2011.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background 

Service treatment records (STRs) show multiple complaints of knee pain.  Starting in April 1996, the Veteran complained of right knee pain for three days, but denied trauma or swelling or that this had been for three weeks or longer.  Motrin was prescribed, and he was on a Code C for 5 days.  In August 1996, he complained of a one day history of left knee pain, and stated that his left knee had been hurting since the PT test the day prior.  The assessment was possible strain/sprain.  Ointment and Tylenol were prescribed.  In  November 1996, he complained of a left knee injury one week prior, during JRTC when he was road marching with about 80 to 90 lbs.  He reported a history of left knee pain, but not this bad.  The assessment was PFS/RPPS (patellofemoral syndrome/retropatellar pain syndrome), a PT consultation was planned, and he was put on a profile for three weeks.  In December 1996, he complained of bilateral knee pain, left worse than right, and reported that pain in the anterior patella increased with JRTC road marching.  The assessment was bilateral RPPS, left greater than right.  It was noted that he was already in a knee class, and it was recommended that his profile be extended.  In January 1997, he complained of intermittent left knee pain for 45 days, depending on what he was doing.  He also reported sharp pain and grinding in his left knee.  In March 1997, he complained of left knee pain on stepping out of a vehicle, and claimed his knee gave out and cause him to twist it.  A week later, he was seen for follow-up, and it was noted that he had had a possible left kneecap dislocation or subluxation a week prior and now had swelling and loss of flexion.  The assessment was apparent status post left patella subluxation.  An x-ray of the left knee taken in March 1997 revealed a normal left knee.  He was seen for follow-up and the assessment was patella instability, with no evidence of intra-articular pathology.

STRs further show that in August 1997, the Veteran complained of left knee pain, which he experienced while walking and bending, as well as ongoing dull pain.  He reported he did not run because of this condition, but that his injury was not improving.  The assessment appears to be past medical history dislocated patella.  In September 1997, he was evaluated in the orthopedic clinic, and the diagnosis was patella instability.  In July 1998, he was seen for left knee pain, which he had since a dislocation one year prior.  He reported that pain and been constant, and he requested a profile.  The assessment was left knee, possible DJD versus strain versus overuse.  In August 1998, when the Veteran's profile ended, he reported he still had left knee pain on the left side laterally and pain radiating behind the knee.  He wore a patella stabilizing brace.  In December 1998, he reported having pain in both knees for two weeks, for which he took medication.  He reported he was running 5 miles, and had pain on the outside, a popping noise, and grinding.  The assessment was right knee strain.  In February 1999, the Veteran completed a waiver form indicating he wanted a separation examination.  Thereafter, a medical examiner reviewed the Veteran's records and found that there had not been any significant change in his health since his last physical examination.  

Received from the Veteran in January 2006 were his initial claims for service connection for right and left knee disorders, wherein he indicated his left and right knee conditions began on April 15, 1998, and that he was treated from April 15, 1998 to January 3, 1999.

On VA examination in February 2009, the Veteran reported a history of bilateral knee pain, which he rated as an 8 on a scale of 1 to 10.  He reported weakness, stiffness, swelling, heat, instability, fatigability, and lack of endurance.  He denied redness and locking.  His treatment consisted of taking Tylenol and massaging his knee.  He denied flare-ups.  He complained of daily knee pain, and reported he used a knee brace he had purchased himself.  He believed his injured his knee in 1997 when he stepped into a hole.  An examination was conducted, and the diagnosis was left lateral collateral ligament laxity.  The examiner opined that the Veteran's bilateral knee complaints were not caused by or secondary to military service, nor were these early manifestations of the Veteran's current right or left knee condition.  The examiner noted that the Veteran was treated for knee strain in service, but indicated that he did not develop any chronic or recurrent knee problems, and had not sought any treatment for this knee condition in the past 12 years.  The examiner opined that, in view of the fact that the Veteran was not diagnosed with any chronic or recurrent knee condition while on active duty nor within the presumptive period,  his current knee condition was related to the aging process and not to any onetime of treatment for a transient knee condition.

A VA report of an x-ray of the left knee, dated in February 2009, revealed mild narrowing medial compartment joint space, likely lateral compartment chondrocalcinosis, and possible intrascapsular loose body.  An x-ray report of the right knee revealed a normal examination.  

The VA report of MRIs conducted in March 2009 on the right and left knees had notations of "See scanned document in Vista Imaging".

In January 2011 the same VA examiner from the 2009 VA examination provided a supplemental opinion.  Therein, the examiner opined that the Veteran's "left and right knee condition (sic) are not as likely as not related to military service".  For rationale, the examiner acknowledged that the Veteran had some complaints regarding the left and right knee in service, that he was diagnosed with strain and retropatellar pain syndrome in service, that his complaints were precipitated by physical activity, and that x-rays of the left knee in service were normal.  The examiner also indicated, after noting the normal left knee x-rays in service, that the Veteran had "another x-ray of the knee in 2009, which was normal".  The examiner indicated that the left knee MRI (from March 2009) showed old osteochondrol defect versus impaction fracture of the medial patella facet and the right knee MRI (also from March 2009) was normal.  Although the wording is incomplete, the examiner basically opined that if the Veteran had a traumatic injury to the knee while on active duty, then the x-rays taken on active duty should have show this defect or fracture.  The examiner further noted that the fact that "it" (presumably the findings on the left knee x-ray and MRI from 2009) showed up many years after service, led the examiner to conclude that the Veteran's current knee complaints were not related to the transient complaints of pain to the right or left knee, but rather are related to some post-service injury and/or degenerative process.  The examiner also noted he did not see in the claims folder evidence of chronicity after leaving military service, which led the examiner to conclude that the Veteran's current knee complaints were not related to service, but to post-service degenerative changes.  The examiner concluded that the Veteran's left and right knee conditions were not caused by or secondary to service, nor were they "related to the transient complaints of pain to the right or left knee, which were treated and was (sic) not evidenced to be found in the early post service presumptive period where chronicity presented itself".  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran had ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the Veteran's claims to reopen were filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

By June 2006 rating decision, the RO denied service connection for right and left knee conditions, essentially based on findings that there was no showing of any current right or left knee disability, and no showing of a link between the Veteran's in-service complaints of and treatment for knee pain and any current right or left knee disability.  The Veteran was notified of this rating decision, but did not file an appeal.  Thus, the June 2006 RO rating decision became final.  It is the last final disallowance of the claims for service connection for right and left knee disorders. 

The evidence of record at the time of the June 2006 RO rating decision basically included the Veteran's STRs only.  As detailed above, these STRs showed numerous complaints of and treatment for right and left knee pain.  The diagnoses included bilateral RPPS, left greater than right, and status post left patella subluxation, left patella instability, with no evidence of intra-articular pathology, and right knee strain.  An x-ray of the left knee was negative.  He was also seen in the orthopedic clinic, underwent physical therapy on several occasions, was placed on several profiles, and was given a patella stabilizing brace.  He apparently requested a separation examination, but it appears none was conducted as in February 1999 a medical examiner reviewed the Veteran's records and found that there had not been any significant change in his health since his last physical examination.  

Evidence submitted subsequent to the RO's June 2006 rating decision includes VA examination reports, VA reports of x-rays and MRIs of the knees, and the Veteran's statements.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With regard to the right knee disorder claim, in considering evidence submitted after the RO's June 2006 rating decision, the Board notes that while the Veteran was treated for right knee pain on several occasions in service, and even was diagnosed with right knee strain, post-service there has been no competent medical evidence showing any current right knee disability, or any link between a current right knee disability and service.  As noted above, the VA examiner in 2009 and 2010, failed to diagnosis any current right knee disability that might be related to service.  The Board finds that these VA examination reports, while new, are not material because such evidence, while continuing to acknowledge the Veteran's complaints of and treatment for right knee pain in service, do not include competent medical evidence of a current right knee disability that may be related to active service.  The new evidence in this case as it relates to the right knee not only does not address the bases on which the claim was previously denied, but such evidence would not reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, supra. 

With regard to the Veteran's statements and testimony, the Board notes that he has essentially contended that his current right knee complaints are related to service.  While the Veteran's statements are presumed credible, he is not shown to have expertise in diagnosing a current right knee disability, or in relating any current right knee condition to service.  While the Veteran is certainly competent to report his right knee symptoms and experiences in service, as a layperson, without the appropriate medical training or expertise, he is not competent to render a probative opinion on a medical matter, to include whether he has a current right knee disability that might be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Board concludes that new and material evidence to reopen the claim for service connection for a right knee disorder has not been received.  

With regard to the left knee disorder, the Board, however, finds that the VA examination in 2009, which included the x-ray report and MRI report of the left knee, constitute new and material evidence.  In that regard, the Board notes that these documents are new, in that these documents have not been previously considered and are not cumulative.  This evidence is also material to the claim for service connection for a left knee disorder as these documents address the issue of whether the Veteran has current left knee disability that may be related to service, and therefore do relate to an unestablished fact necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether the Veteran has current left knee disability that may be related to service.  Thus, the Board agrees with the RO's finding in the May 2010 SSOC, and finds that new and material evidence has been submitted since the June 2006 RO decision, and that the claim for service connection for a left knee disorder should be and is hereby reopened.  For reasons set forth below, the Board finds that a remand is warranted for this claim. 



ORDER

New and material evidence has not been received to reopen the previously denied claim of service connection for a right knee disorder, and the appeal is denied. 

New and material evidence has been received to reopen the claim for service connection for a left knee disorder; to this extent only the appeal is granted. 


REMAND

The Veteran basically contends he has a current left knee disorder that is related to service, in light of the fact that he was treated on numerous occasions in service for left knee complaints.  He also essentially contends that his left knee symptoms have continued to bother him since service.  

The Board notes that the Veteran underwent a VA examination in 2009, for which the examiner provided a supplemental opinion in 2010.  While the VA examiner concluded in both reports, that the Veteran's current left knee complaints were not related to service, and the Veteran has not submitted competent medical evidence to the contrary, because the Board is now considering the claim on the merits, there are problems with the rationale provided by the VA examiner which must be addressed.  In that regard, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, if a VA examination is inadequate, the Board must remand the case.  

The Board notes that in both the 2009 and 2011 VA examination reports, the examiner cited as rationale for the opinion the fact that the Veteran "had not sought any treatment for this knee condition in the past 12 years" and that the examiner did not see in the claims folder "evidence of chronicity after leaving military service".  However, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report that he injured his left knee in service, and that he had left knee pain and symptoms since service.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay person, the Veteran cannot provide a medical link between service and his post-service knee complaints.  Since the VA examiner in 2009 and 2011 did not acknowledge the Veteran's competency to report an in-service knee injury and post-service knee symptoms, the Board finds that this matter should be remanded in order to obtain a supplemental opinion, or if the prior examiner is unavailable, another VA examination with opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (i.e. a knee injury) and on the presence of symptoms (i.e. knee pain), and should again be asked to render an opinion, with supporting rationale, as to whether any current left knee disability may be related to service. 

The Board also notes that in the January 2011 report, the VA examiner, after noting the Veteran's normal left knee x-rays in service, indicated that the Veteran had "another x-ray of the knee in 2009, which was normal".  It appears that the examiner was indicating that the x-ray of the left knee was normal in 2009, when, in fact, it was not.  As noted above, the February 2009 x-ray of the left knee revealed mild narrowing medial compartment joint space, likely lateral compartment chondrocalcinosis, and possible intrascapsular loose body.  This discrepancy should be further addressed on remand.  

Although there are VA medical opinions of record which purport to address whether the Veteran has a current left knee disability related to service, the Board finds that neither opinion is sufficient for the Board to adjudicate this claim.  Thus, in order to attempt to reconcile the medical evidence of record and to determine whether the Veteran may have a left knee disability related to service, this case must be remanded for further evidentiary development, including obtaining another VA opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to submit any information regarding recent treatment (since November 2010) that he may have received regarding his left knee.  With any assistance needed from the Veteran, obtain any pertinent records and associate them with the claims folder.  Document in the record any unsuccessful attempts to obtain relevant evidence.

2. Forward the claims folder, including a copy of this remand, to the VA examiner who provided opinions in February 2009 and 2011 for a supplemental opinion on the issue of service connection for a left knee disorder.  Request that the examiner review the claims folder, and specifically note that such review has been accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  

a. The examiner should be made aware of the Veteran's description of a knee injury in service, and should be advised as to his competency to report lay-observable events and on the presence of any knee symptoms.  

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left knee disability had its onset in service or is causally related to service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  

c. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

d. If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinions noted above

3. Thereafter, review the claims folder and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided with an SSOC.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


